           Case 2:20-cv-01081-AC Document 5 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MALANJE PHEA,                                     No. 2:20-cv-1081 AC P
12                         Plaintiff,
13             v.                                          ORDER
14       JASON JACOBO, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. ECF No. 1. Plaintiff has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§

20   1914(a), 1915(a). Plaintiff will be provided the opportunity either to submit the appropriate

21   affidavit in support of a request to proceed in forma pauperis or to submit the required fees

22   totaling $400.00.

23            The revised in forma pauperis application form includes a section that must be completed

24   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

25   account statement for the six-month period immediately preceding the filing of this action.

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
         Case 2:20-cv-01081-AC Document 5 Filed 06/02/20 Page 2 of 2

 1   However, this section is for non-CDCR incarcerated prisoners only. Because plaintiff is housed
 2   in CDCR custody, the CDCR will e-mail plaintiff’s certified financial information directly to the
 3   court. But plaintiff must still provide a signed and dated application to proceed in forma
 4   pauperis.
 5          In accordance with the above, IT IS HEREBY ORDERED that:
 6          1. Plaintiff shall submit, within thirty days from the date of this order, an application to
 7   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the
 8   amount of $400.00. Plaintiff’s failure to comply with this order will result in a recommendation
 9   that this action be dismissed, and
10          2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma
11   Pauperis By a Prisoner.
12   DATED: June 2, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
